BLODGETT, P. J.
Heard upon appeal from a decree of the Probate Court of the Town of Johnston appointing Cora M. Young administra-trix of the estate of Minnie S. Phillips, late of Johnston.
Minnie .S. Phillips died, leaving as heirs Bessie E.-Bates, appellant, a sister, Cora M. Young, a niece, appellee, Charles N. Henry, a nephew, Grace Potter Sprague, a niece, and George W. Potter, a nephew.
For appellant: Sayles Gorham.
For appellee: Tillinghast, Morrissey & Flynn.
The question as to who is entitled to administration depends upon the construction of the words “next of kin” as used in Chap. 363, Sec. 10, Gen. Laws 1923. The Pro'bate Court construed the words to include “all persons who at the time of the death of the intestate inherit or are entitled to share in the estate left by descent.”
There is no decision by our Rhode Island Superior Court construing the meaning of next of kin. There are opinions of other jurisdictions cited by ^appellant’s brief which hold the words mean “nearest blood relatives.”
No question is raised as to the competency of either appellant or appellee to manage the administration. The sister (appellant) is the largest beneficiary and following Johnson vs. Johnson, 15 R. I. 109, Mowry vs. Latham, 17 R. I. 480, and Grogan vs. O’Neill, 48 R. I. 187, the Court is of the opinion that appellant is entitled to administration.
In the opinion of the Court the words “next of kin” should be construed as “nearest blood relatives.”
Decree to this effect may be entered.